Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims presented have been considered but are moot in view of new ground of rejection hereinafter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen et al. [US PGPUB 20130214331] in view of Bruce et al. [US PGPUB 20170373149] in view of Cohen et al. [US PGPUB 20180006131] (hereinafter Laukkanen, Bruce and Cohen).

Regarding claim 19, Laukkanen teaches a substrate comprising:
a III-V material comprising three elements (In containing III-As, Para 41); and
a crystalline oxide layer (2, Para 41/42) formed on the III-V material (Fig. 6).
Laukkanen does not specifically disclose that the III-V material was formed by epitaxy, the III-V material including InxGa1-xAs with x being in a range of about 0.2 to about 0.8; and
the crystalline oxide layer being free of Ga2O3 (Ga3+).
However, it is noted Laukkanen discloses that the surfaces of the III-V material are first cleaned from native surface oxides before forming the crystalline oxide (Para 43).
Referring to the invention of Bruce, Brue teaches that it is well-known in the art to use InxGa1-xAs (where x is less than or equal to 1, Para 27) in forming device requiring high speed application (Para 2/27);
wherein the III-V material is grown (Para 35) and its surface is cleaned to completely remove native oxides. 
In view of such teaching by Bruce, it would be clear to a person having ordinary skills in the art that a least during a manufacturing stage, an intermediary device would be formed, wherein the crystalline oxide would be free of Ga2O3 (Ga3+) (i.e. at the onset of depositing the crystalline oxide layer on the surface of the completely cleaned III-V material).
In view of such teaching by Bruce, it would have been obvious to a person having ordinary skills in the art to have the manufacturing steps of Laukkanen further comprising the teachings of Bruce in order to have a more reliable device suitable for high speed applications (Bruce, Para 2).
Regarding the limitation InxGa1-xAs, x being in a range of about 0.2 to about 0.8, it should be noted that it have been held that general differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05.II.A).
Moreover, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I) – wherein x is less than 1 as taught by Bruce (Para 27) is close to claimed about 0.8).
Besides, referring to the invention of Cohen, Cohen teaches forming a transistor (Fig. 3), wherein the channel layer 112 is epitaxially grown as InxGa1-xAs, x being 0.53.
In view of such teaching by Cohen, it would have been obvious to a person having ordinary skills in the art to have the device of Laukkanen comprising the teaching of Cohen based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 20, Laukkanen teaches a substrate wherein a crystalline oxide layer has a (3x1)-0 reconstruction or a (3x2)-0 reconstruction (Para 41).



Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.

Claims 1-2 and 4-6 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a metal oxide semiconductor field effect transistor (MOSFET) comprising:
a crystalline oxide layer comprising an oxide formed on the epitaxial III-V material in the channel region, the epitaxial III-V material comprising the three elements, the crystalline oxide layer being essentially free of Ga2O3 (Ga3+) (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819